Citation Nr: 0802079	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for fractured tibia 
and fibula of the left leg.

2.  Entitlement to a compensable rating for residuals of a 
fracture of the lateral aspect of the base of the proximal 
phalanx of the right fifth finger.

3.  Entitlement to an increased rating for diabetes mellitus, 
type II, currently rated 20 percent disabling.

4.  Entitlement to service connection for Hepatitis C.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2004 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The veteran refused to submit to examination of the 
residuals of a fractured tibia and fibula of the left leg in 
2006; he does not have loss of motion of the ankle.

2.  The veteran refused to submit to examination of the 
residuals of a fracture of lateral aspect of the base of the 
proximal phalanx of the right fifth finger in 2006; he has no 
current sequelae other than subjective complaints. 

3.  The veteran's diabetes mellitus does not require him to 
regulate his activities.

4.  Hepatitis C is deemed to have been contracted as a result 
of illicit drug use.  

5.  Service connection for PTSD was denied in a final rating 
decision in April 2003 as sufficient information to verify 
the veteran's stressor was not provided; since the April 2003 
rating decision, new information regarding the veteran's 
stressors have not been provided.  

6.  Service connection for schizophrenia was denied in 
January 1990; evidence submitted since the January 1990 
rating decision is new and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the residuals of 
a fractured tibia and fibula of the left leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 
5262 (2007).  

2.  The criteria for an increased rating for the residuals of 
fracture of lateral aspect of the base of the proximal 
phalanx of the right fifth finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5227, 5230 
(2007).  

3.  The criteria for an increased rating for diabetes 
mellitus have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, 
Diagnostic Code 7913 (2002 and 2007).  

4.  The criteria for service connection for Hepatitis C have 
not been met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 200); 
38 C.F.R. §§ 3.1, 3.301, 3.303 (2007).

5.  An April 2003 rating decision denying service connection 
for PTSD is final; evidence submitted since the April 2003 
rating decision is not new and material.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


6.  A January 1990 rating decision denying service connection 
for schizophrenia is final; evidence submitted since the 
January 1990 rating decision is new and material and serves 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007). 

VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Letters dated in November 2003, April 2004, and April 2005 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  He was advised to submit any 
medical reports that he had; that VA wanted to ensure that 
all needed medical information was available prior to making 
a decision, and asked the veteran to notify VA of any 
additional pertinent evidence; that VA would assist him in 
obtaining records; that he must give VA enough information 
about any pertinent records to allow VA to request them from 
the agency that has them; and that it was his responsibility 
to ensure that VA receives all requested records not within 
the government's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  A reasonable 
person could be expected to understand from the notices that 
any relevant evidence should be submitted; therefore, any 
deficiency in the VCAA notice was harmless.  See Pelegrini 
II, at 120-121; see also, Sanders v. Nicholson, 487 F.3d 881, 
887 (2007).  

Since the claims being decided at this time are being denied, 
any questions as to the appropriate disability rating or 
effective to be assigned are rendered moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA is not required, 
therefore, to provide this notice.  The RO did, however, send 
the appellant a letter in March 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  See Mayfield, supra.  The fact that 
this did not occur in this case, however, is harmless error 
since such notice was not even required for the reasons given 
above.

In sum, the VCAA letters delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Additional notification requirements exist for claims 
involving a request to reopen based on the submission of new 
and material evidence.  In such cases, VCAA notice must 
define what qualifies as "new" and "material" evidence and 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  It is 
noted that the failure to provide proper Kent notice is 
considered harmless error when VA reopens a claim based on a 
finding of new and material evidence.  Kent compliant notice 
was provided in April 2005 with regard to the PTSD claim.  
The claim pertaining to schizophrenia is being reopened and 
thus any notice deficiency is harmless error. 

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  With regard to the claims being decided at 
this time, examinations were conducted for the veteran.  38 
C.F.R. § 3.159.  More detailed findings are discussed, below.

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issues 
decided herein, is available and not part of the claims file.  
There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case; therefore, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which include his contentions, as well as 
service and post-service medical records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, 3.384.

Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition, a relation (established by medical 
evidence) between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor(s) occurred. 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f).

Service-connected disabilities are rated in accordance with 
VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Increased Rating Claims- left leg and right fifth finger

The Board notes that VA's criteria for evaluating finger 
injuries were revised, effective August 26, 2002, following 
receipt of the veteran's claim for an increased rating for 
residuals of a fracture of the right fifth finger.  As 
explained below, the veteran's finger disability does not 
warrant a compensable rating under the former or current 
criteria.

The former rating criteria provided a noncompensable 
disability rating for ankylosis of any finger other than the 
thumb, index finger, or middle finger.  38 C.F.R. § 4.71a, DC 
5227 (2002).  The former criteria also provided that 
extremely unfavorable ankylosis would be rated as amputation 
under DCs 5152 through 5156.

Under the new criteria, Diagnostic Code 5227 does not provide 
for a compensable rating for limitation of motion, or even 
ankylosis, of the little finger alone.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5227, 5230 (2007).  A note following 38 
C.F.R. § 4.71a, Diagnostic Code 5227, which pertains to 
ankylosis of the ring or little finger, provides that VA 
should also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for interference with overall function of the hand.

The veteran's residuals of a fracture of the tibia and fibula 
are rated under Diagnostic Code 5262.  Impairment of the 
tibia and fibula manifested by nonunion, with loose motion 
and requiring a brace, warrants a 40 percent evaluation. 
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation. Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation. Malunion of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Pursuant to his claim for increased ratings for residuals of 
fracture of the tibia and fibula of the left leg and 
residuals of fracture of the right fifth finger, the veteran 
was scheduled for a VA examination in February 2006.  On 
presentation to the examination, he indicated that he was not 
willing to submit to physical examination for these 
conditions, indicating that he wanted to undergo a 
psychiatric examination instead.  He also reported that he 
had not received any treatment for these conditions since his 
last compensation and pension examination (conducted in 
October 2003).  

The Board has reviewed the prior (2003) compensation and 
pension examination also and finds that that report does not 
indicate that the criteria for a higher rating are met under 
the applicable Diagnostic Codes.  That examination report 
indicates that the veteran denied any pain or discomfort of 
the fifth finger of either hand.  He was able to make a fist, 
and fully extend his fingers.  There was no instability of 
the joint spaces of his bilateral fifth metacarpal.  He had 
full grip strength of 5/5.  There was no limitation of 
motion.  The final diagnosis of the 2003 VA examination 
report was a healed fracture with no sequelae.  Application 
of the old and new criteria does not result in a compensable 
rating as the veteran does not have any residuals which are 
productive of disability, rather he has no sequelae.

With regard to the leg, the veteran reported having some 
aches in the left lower leg for which he took Motrin on an 
intermittent basis.  There was no limitation of motion of the 
ankle; there was no pain on motion; and he had no 
instability. He had some mild tenderness with palpation.  X-
rays of the left leg showed an old healed fracture of the 
tibia and fibula.  The final diagnosis was a fracture of the 
left tibia/fibula with traumatic changes but without loss of 
range of motion of the ankle. These findings do not indicate 
that a compensable rating is warranted under the applicable 
regulations given the lack of any malunion with slight ankle 
disability; there is no loss in range of motion. 

The Board cannot award an increased rating based on the 
current evidence on file.  It is unfortunate that the veteran 
refused a VA examination in 2006.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (The duty to assist is a two-way 
street.  If an appellant wishes help, he or she cannot 
passively wait for it in those circumstances where he or she 
may or should have information that is essential in obtaining 
the putative evidence.).  As such the claim of entitlement to 
increased ratings for right fifth finger and left leg 
disorders is denied.  

Increased Rating - Diabetes Mellitus

Under DC 7913, a 20 percent rating is assigned for diabetes 
mellitus when there is requirement for insulin and restricted 
diet; or, oral hypoglycemic agent and restricted diet.  A 40 
percent rating is assigned when there is the requirement for 
the use of insulin, restricted diet, and regulation of 
activities.  38 CFR 4.119, DC 7913.  
The United States Court of Appeals for Veterans Claims (CAVC) 
has recently clarified that the term "regulation of 
activities" contained in Diagnostic Code 7913 means that a 
claimant must have a medical need to avoid strenuous 
occupational and/or recreational activities.  Camacho v. 
Nicholson, No. 05-1394 (U.S. Vet. App. July 6, 2007).

The Board notes that in July 2004, the veteran was scheduled 
for a VA examination to assess the severity of his diabetes 
mellitus.  However, he failed to report for that examination.  
VA examination in February 2006 notes that the veteran was 
not taking his medication for diabetes and the examiner 
ordered blood work and emphasized the importance of taking 
his medication.  Laboratory studies found that his diabetes 
was not controlled, with hemoglobin A1C being at 8.7.  The 
examiner noted that the veteran failed to return for further 
examination after submitting to a laboratory work-up.  

An April 2006 VA hospital report indicates that the veteran 
was admitted for aches and pain and chest pain over the left 
side of the chest.  The hospital report indicates that he was 
placed on an insulin drip initially and later switched to 
insulin long acting and finally to an oral hypoglycemic 
agent.  This hospital report does not state that there is the 
need for insulin, restricted diet, and regulation of 
activities.  While he was initially given insulin, he was 
later placed on oral hypoglycemic only.  In any event, the 
record does not include medical evidence of the need for 
regulation of activities.  Camacho, supra.

Given that the veteran failed to show for his VA examination 
and given that the current medical evidence of record does 
not provide any medical evidence of the need for regulation 
of activities, the claim of entitlement to an increased 
rating for diabetes mellitus is denied.  

Service Connection - Hepatitis C

The veteran's service records do not indicate diagnosis or 
treatment for hepatitis C during service.  Post-service 
records indicate that the veteran's only risk factor with 
regard to development of hepatitis C was illicit drug use.  
Report of a December 2003 gastrointestinal consultation note 
indicates, with regard to risk factors for hepatitis, that 
the veteran admitted to IV drug use and intra-nasal cocaine 
use.  He denied tattoos, blood transfusions, or high risk 
sexual behavior.  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a). An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects. 38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 (1998).

In the case at hand, the evidence of record indicates that 
hepatitis C was shown many years after separation from 
service.  It appears that this is likely related to illicit 
drug use as there are no other risk factors.  Under these 
circumstances, this disease cannot be considered to have been 
in line of duty and service connection must be denied.  

New and Material Evidence - PTSD 

In a rating decision dated in April 2003, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
was notified by an April 2003 letter.  He filed a timely 
notice of disagreement in May 2003 and a statement of the 
case was issued in January 2004.  A timely substantive appeal 
was not submitted and the record was closed by the RO.  The 
RO notified the veteran in September 2005 that he had not 
submitted a timely substantive appeal for his claim for 
service connection for PTSD and that the record had been 
closed.  He was also notified by a September 2005 letter that 
his latest submission (submitted in October 2004) would be 
considered as a new claim.  As a timely appeal of the April 
2003 rating decision was not submitted, that decision is 
final.  In order to reopen the claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 7105, 5108.

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The April 2003 rating decision denied the veteran's claim for 
PTSD because he had not submitted sufficiently specific 
information about his stressors to enable the RO to verify 
the stressor.  During a September 2001 VA hospitalization, he 
indicated that he often thought of Vietnam, and had been 
having visual hallucinations of blood and violence.  In a 
statement received in February 2002, he reported that he 
served in Vietnam from October 1970 to September 1971 as a 
medical corpsman, and that he had blocked out a lot of the 
campaigns and casualties, but that as a medic, he witnessed a 
lot of casualties.  However, his service records indicated 
that he was a postal clerk in Vietnam.  In November 2002, the 
RO again asked that he provide additional information 
regarding his stressors.  However, no additional information 
was provided and the RO denied the claim as sufficient 
information had not been submitted to verify stressors.  

Records submitted since the April 2003 denial do not provide 
any additional information regarding possible stressors.  It 
is specifically noted that on a PTSD VA examination in 
October 2003, the veteran reported that he worked as a postal 
clerk in Vietnam.  When questioned about his Vietnam 
experiences, he reportedly became agitated and indicated that 
he did not want to talk about his experiences in Vietnam.  He 
indicated that his attorney must have filed a claim for PTSD, 
but that he did not wish to be examined for PTSD.  It is also 
further noted that in a VCAA letter dated in April 2005, he 
was informed that his claim was previously denied because of 
lack of specific stressor information.  However, he still did 
not submit any specific information as to stressors.  

The veteran's service records do not document any awards or 
citations that are considered conclusive as to exposure to 
combat.  Thus, any reported stressor must be verified.  At 
the time of the previous denial, he had not submitted 
sufficient information to allow VA to substantiate any 
stressor.  No new information as to Vietnam stressors have 
been provided since the last final denial of his claim for 
PTSD (in April 2002).  As such, the Board must deny reopening 
of the veteran's claim of entitlement to service connection 
for PTSD.  



New and Material Evidence - Schizophrenia

The RO notified the veteran in a VCAA letter that his claim 
for service connection for schizophrenia was last denied in 
October 1977.  In its August 2004 rating decision, the RO 
determined that new and material evidence had not been 
submitted since the 1977 rating decision.  However, the April 
2005 statement of the case determined that new and material 
evidence had been submitted, but that the criteria for 
service connection had not been met.  

The record indicates that there is a final denial subsequent 
to the 1977 rating decision.  Specifically, it is noted that 
a January 1990 rating decision denied the appellant's claim 
to reopen.  Thus, it must be determined whether new and 
material evidence has been submitted since January 1990, 
rather than since 1977.  However, this misinformation from 
the RO to the veteran is of no consequence as the Board finds 
that new and material evidence has been submitted and that 
the claim must be reopened.

The evidence submitted prior to January 1990 includes the 
veteran's service records, as well as post-service medical 
records indicating a diagnosis of schizophrenia as early as 
1977, with reference to prior psychiatric treatment being 
made in the post-service medical evidence of record.  The 
service medical records do not indicate a diagnosis of 
schizophrenia.  However, during service, the veteran was 
diagnosed with acute emotional disturbance; insomnia; low 
mentality; and passive aggressive personality, manifested by 
pouting, stubbornness, passive obstructionism, and moderate 
depression.  

The evidence submitted since the January 1990 rating decision 
includes Social Security Administration (SSA) records which 
indicate that SSA determined that the veteran had been 
disabled from schizophrenia since August 1974.  In addition, 
an October 2003 VA examination report indicates that the 
veteran's psychiatric disturbance was secondary to injuries 
from a 1969 in-service motor vehicle accident in service.  

The service medical records do indicate a motor vehicle 
accident in 1969.  Service records note that in July 1969, 
the veteran was crossing the street and became dizzy and lost 
consciousness temporarily.  He stumbled in front of an 
oncoming vehicle and was struck on the left leg.  

The Board finds that the October 2003 examiner's opinion, 
when considered with all other evidence of record, which 
indicates the existence of schizophrenia for SSA disability 
purposes as of 1974, and possible psychiatric treatment as 
early as 1972, as well as the involvement in a motor vehicle 
accident and loss of consciousness during service, raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  Accordingly, the claim of entitlement to 
service connection for schizophrenia is reopened.  


ORDER

A compensable rating for residuals of fractured tibia and 
fibula of the left leg is denied.

A compensable rating for residuals of fracture of lateral 
aspect of the base of the proximal phalanx of the right fifth 
finger is denied.

An increased rating, in excess of 20 percent, for diabetes 
mellitus is denied.

Service connection for Hepatitis C is denied.

The application to reopen a claim of entitlement to service 
connection for PTSD is denied.

The application to reopen a claim of entitlement to service 
connection for schizophrenia is granted and the claim is 
reopened.  



REMAND

While recent authorizations for release of medical records, 
submitted by the veteran, do not report treatment in 1972-
1973, the Board notes that a VA medical report dated in 
September 1989 indicates that he had his first psychiatric 
hospitalization in 1972-1973 at Christian North East Hospital 
in St. Louis.  He reportedly had shock treatment for manic 
depression and schizophrenia.  The RO should contact the 
veteran and ask that if there was such treatment in 1972-
1973, an appropriate release of information be submitted to 
allow VA to obtain the records or have the veteran submit the 
records himself.  

Subsequently, the veteran should be scheduled for a VA 
examination to determine the etiology and date of onset of 
schizophrenia.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
ask whether he received treatment in 
1972-1973 at Christian North East 
Hospital in St. Louis.  If so, he should 
be asked to either submit a proper 
medical release to allow VA to obtain any 
available records, or to obtain such 
records himself and submit them to the 
RO.

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the date of onset of 
schizophrenia.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  The examiner is to 
indicate whether it is at least as likely 
as not that schizophrenia was shown to a 
degree of ten percent or more within one 
year of separation from service; or is 
due to disease or injury in service.  The 
examiner must provide a clear and 
complete explanation for each finding and 
opinion.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


